Citation Nr: 0118118	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-01 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a 
postoperative right shoulder replacement, currently rated as 
60 percent disabling.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to April 
1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO decision which reduced the rating for 
a service-connected postoperative right shoulder replacement 
from 100 percent to 60 percent, effective March 1, 1999, and 
denied entitlement to a TDIU rating.  The 100 percent rating 
was effective from May 15, 1996, the date of a right shoulder 
replacement.  The veteran was notified of this decision in 
December 1998.  A notice of disagreement relating to both 
issues was received in December 1998.  The statement of the 
case was issued in April 1999, and a substantive appeal 
addressing these issues was received in December 1999.  A 
personal hearing was held before an RO decision review 
officer in December 1999. 


FINDINGS OF FACT

1.  The veteran's postoperative right shoulder replacement 
was rated 100 percent from 1996 to 1999, when the rating was 
reduced to 60 percent.  

2.  It has been more than one year since the shoulder joint 
was replaced by a prosthesis.

3.  The veteran's service-connected postoperative right 
shoulder replacement is manifested by no more than chronic 
residuals consisting of severe, painful motion or weakness in 
the affected extremity.

4.  The veteran has a tender scar of the right shoulder 
related to the service connected postoperative right shoulder 
replacement.

5.  The veteran's only service-connected conditions are a 
postoperative right shoulder replacement (rated 60 percent 
disabling), and a surgical scar of the right shoulder (rated 
10 percent); he has a high school education, work experience 
as a court crier and writ server, and is employed on a part-
time basis.  

6.  The veteran's service-connected postoperative right 
shoulder replacement and tender scar do not prevent him from 
securing and following all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
60 percent for a postoperative right shoulder replacement 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5051 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  A separate 10 percent rating based on the presence of a 
tender scar of the right shoulder under Diagnostic Code 7804 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107).

3.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's only established service-connected disability 
is a right shoulder replacement, postoperative.

The veteran served on active duty in the Army from November 
1950 to April 1954.  A review of his service medical records 
shows that he was treated for a dislocation of the right 
shoulder.

VA hospital records dated from February 1960 to September 
1960 show that the veteran was diagnosed with recurrent 
dislocation of the right shoulder and underwent a Magnuson 
repair with subscapularis tendon transfer.

In an April 1967 decision, the Board established service 
connection for residuals of dislocation of the right 
shoulder.  The RO effectuated this decision in a June 1967 
rating decision, and assigned a 20 percent disability rating.

At an August 1992 VA orthopedic examination, the veteran 
reported that he was retired.  The examiner diagnosed 
residual of dislocation of the right shoulder and 
postoperative residual of correction of recurrent dislocation 
of the right shoulder:  scar of the right shoulder.  The 
examiner also diagnosed right shoulder strain, associated 
with limitation of full range of motion of the right 
shoulder, bursitis and tendonitis (bicipital) of the right 
shoulder, and radiographic evidence of a metal staple within 
the neck of the right humerus.

At a May 1994 VA examination, the veteran reported that he 
was "retired laid off" from his position as a court crier, 
where he worked from 1972 to 1991.  He said his yearly wages 
were $26,000.  He said he was unable to raise his arm as he 
used to, and was unable to pass physical examinations when he 
applied for jobs.  The examiner noted that the veteran was 
right-handed, and diagnosed postoperative dislocation of the 
right shoulder, severely decreased range of motion, and 
advanced degenerative joint disease of the right shoulder.

In an August 1994 rating decision, the RO granted an 
increased 30 percent rating for the service-connected right 
shoulder disability.

By a letter dated in March 1996, the veteran's representative 
asserted that his service-connected right shoulder disability 
was more disabling than currently evaluated.

By a letter dated in April 1996, a private physician, C. 
Mogil, D.O., indicated that he examined the veteran's right 
shoulder in April 1996.  He noted that the veteran was a 
retired US Army medic and court crier, and that the veteran 
complained of progressive pain, stiffness, and a grinding 
sensation when he attempted to use his right upper extremity.  
On examination of the right shoulder, there was a well-healed 
deltopectoral scar and extremely limited motion with 
approximately 60 degrees of abduction and elevation, 10 
degrees of external rotation accompanied by painful crepitus, 
and 10 degrees of internal rotation accompanied by pain.  
There was an intact deltoid muscle but it was smaller than 
that on the opposite side.  Dr. Mogil noted that X-ray 
studies from 1994 and February 1996 showed osteoarthritis in 
the right glenohumeral articulation which was characterized 
by inferior marginal osteophyte formation and irregular 
narrowing of the glenohumeral joint.  The diagnosis was right 
shoulder pain and stiffness secondary to osteoarthritis, post 
traumatic, status post previous surgical repair for recurrent 
dislocations now eliminated.  He recommended a shoulder 
arthroplasty, and noted that the veteran had a history of 
coronary insufficiency.

At a June 1996 VA examination, the veteran complained of 
increasing shoulder pain for the past five years.  He said he 
was able to use his right upper extremity for the activities 
of daily living.  On examination, range of motion was as 
follows:  abduction to 90 degrees, forward flexion to 90 
degrees, and external rotation to 15 degrees.  Strength was 
5/5, and an X-ray study showed degenerative joint disease of 
the glenohumeral joint.  The diagnostic assessment was 
glenohumeral arthritis.  A March 1996 X-ray study of the 
right shoulder reflects a diagnostic impression of 
degenerative change in the glenohumeral joint, with a 
surgical staple noted over the humerus on the right side.

In September 1996, the RO received VA medical records dated 
from 1995 to 1996.  Such records reflect treatment for a 
right shoulder disability and for coronary artery disease.

At a September 1996 VA orthopedic examination, the veteran 
complained of progressively worsening right shoulder pain and 
poor range of motion, and said he was barely able to lift 
anything.  He related that he had right shoulder surgery in 
May 1996 which gave him increased mobility.  On examination 
of the right shoulder, there was a 4-inch scar which was 
well-healed and non-tender.  The shoulder was not swollen.  
Flexion of the shoulder was limited to 85 degrees, abduction 
was limited to 70 degrees, and internal and external rotation 
were impossible.  The diagnoses were postoperative right 
shoulder secondary to internal derangement, chronic, 
recurrent bursitis of the right shoulder with marked 
decreased range of motion, and advanced degenerative joint 
disease of the right shoulder with marked decreased range of 
motion and loss of strength.

An October 1996 VA outpatient treatment record shows that the 
veteran reportedly received a right shoulder prosthesis in 
May 1996, and had no progression of symptoms and no 
improvement since then.  On examination, there was a surgical 
scar over the right shoulder, and he was unable to abduct his 
right arm at the shoulder beyond 45 degrees.  The diagnostic 
impressions were stable coronary artery disease and a stable 
right shoulder replacement.

At a November 1996 VA orthopedic examination, the veteran 
complained of daily right shoulder pain and said he had no 
range of motion or strength in his right shoulder.  On 
examination of the right shoulder, there was a 4-inch 
acromioclavicular scar which was well-healed but tender.  
Forward flexion was limited to 60 degrees, and abduction was 
limited to 60 degrees; such motions were not active.  There 
was also marked weakness of the shoulder.  The diagnoses were 
residual right shoulder strain, advanced degenerative joint 
disease of the right shoulder with marked decreased range of 
motion, and postoperative right shoulder replacement 
secondary to degenerative joint disease with marked decreased 
range of motion and decreased strength.  The examiner 
indicated that there was a marked degree of weakness, easy 
fatigability, and incoordination, and that during flare-ups 
these conditions were even worse.  The examiner opined that 
in essence the veteran had a "frozen shoulder."

In February 1997, the RO received private medical records 
dated in 1996 relating to the veteran's right shoulder 
surgery.  By a letter dated in May 1996, a private physician, 
J. Ashby, MD, indicated that the veteran was a retiree.  He 
noted that the veteran's right shoulder range of motion was 
impaired to about 30 percent of normal with pain on all 
shoulder movements, while neck range of motion was about 80 
percent of normal with mild discomfort on end range of neck 
extension.  He performed nerve conduction and 
electromyography studies, and diagnosed moderate carpal 
tunnel syndrome, worse on the right side, and chronic multi-
level cervical radiculopathy at C6, C7, and C8 on both sides.  
By a letter dated in May 1996, a private physician, J. M. 
Horwitz, D.O., indicated that he performed a general medical 
examination on the veteran in May 1996.  He noted that the 
veteran's occupation was that of a writ server.  He diagnosed 
chronic right shoulder pain, history of angina pectoris which 
had been stable, suspected coronary artery disease, history 
of stable colitis, uncontrolled hyperlipidemia, and 
questionable history of prostate cancer.  An operative report 
from Kennedy-Memorial Hospitals - University Medical Center 
shows that on May 15, 1996, the veteran was diagnosed with 
degenerative joint disease of the glenohumeral joint of the 
right shoulder, and underwent a right shoulder 
hemiarthroplasty.  On follow-up examination the following 
day, it was noted that the veteran had no major complications 
of surgery.  A subsequent magnetic resonance imaging study of 
the right shoulder performed in May 1996 shows a diagnostic 
impression of status post right shoulder arthroplasty with no 
evidence of subluxation or dislocation of the humeral head 
prosthesis at the glenoid.  On follow-up examination in June 
1996, it was noted that the veteran had an excellent early 
result with range of motion of 180 degrees, and full internal 
and external rotation.

In a March 1997 decision, the RO granted an increased 100 
percent rating for a postoperative right shoulder 
replacement, effective May 15, 1996.  The rating was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5051, which provides 
that a 100 percent rating is assigned for one year following 
prosthetic replacement of a shoulder joint.  It was noted 
that a 100 percent rating would be assigned for 13 months 
following prosthetic replacement of the shoulder joint.

At a September 1997 VA orthopedic examination, the veteran 
stated that he underwent two unsuccessful right shoulder 
surgeries.  He complained of progressively worsening pain and 
stiffness in the right shoulder, poor range of motion, and 
weakness.  He said he was unable to lift anything and was 
unable to work over his head.  He said he used a cane but was 
unable to use his right arm for such purpose due to right 
shoulder soreness and poor range of motion.  He said cold, 
damp weather worsened his shoulder pain.  On examination of 
the right shoulder, there was a 4-inch acromioclavicular scar 
which was well-healed but tender.  Attempts at forward 
flexion were limited to 30 degrees, abduction was limited to 
20 degrees, and internal and external rotation were 
impossible.  The diagnoses were postoperative right shoulder 
replacement secondary to advanced degenerative joint disease, 
and residual postoperative dislocation of the right shoulder 
with "marked range of motion," tendonitis and bursitis.  
The examiner opined that the veteran's right shoulder 
exhibited weakened movement, excessive fatigability and 
incoordination.  During flare-ups the pain was worse than 
normally and the range of motion, although quite limited 
currently, was even more limited during flare-ups.

In an October 1997 rating decision, the RO proposed a 
reduction in the rating for the veteran's service-connected 
right shoulder disability from 100 percent to 60 percent, 
effective no earlier than March 1, 1998.

By a letter dated in October 1997, the veteran's 
representative asserted that the veteran's right shoulder 
disability was affecting his right arm and hand, and was so 
severe that it prevented him from working in any type of 
employment on a full-time basis.

In October 1997, the veteran submitted an application for 
increased compensation based on unemployability.  He asserted 
that his right shoulder disability prevented him from 
securing or following any substantially gainful occupation.  
He stated that his disability affected full-time employment 
in 1990.  He last worked on a full-time basis in July 1990, 
and he became too disabled to work in 1990.  He said that the 
most he ever earned in one year was $27,000, in 1989, and 
that he worked as a court crier during that year.  He stated 
that he was last employed by the Court of Common Pleas in 
Philadelphia, as a court crier, and that he worked there on a 
full-time basis from 1972 to 1990.  He said his total earned 
income for the past 12 months was $9,000, and his current 
monthly income was $600.  He said he left his last job 
because of his disability, and did not expect to receive 
disability retirement benefits or workers compensation 
benefits.  He said he tried to obtain part-time employment as 
a writ server in 1992 at the Municipal Court in Philadelphia.  
He related that he completed four years of high school, and 
that he had no additional education or training.

VA outpatient treatment records dated in 1997 reflect 
treatment for a mouth disorder, and show that the veteran had 
a history of shoulder replacement, cardiovascular 
insufficiency, prostate tumors, carpal tunnel syndrome of the 
right wrist, and post-traumatic stress disorder.

By a letter to the veteran's former employer dated in January 
1998, the RO requested information regarding the veteran's 
employment.  No response was received to this letter, which 
was mailed to the correct address.  [It is noted that the 
veteran reported having to leave this job as it was political 
in nature, and a different political party took over.  In 
effect, he was laid off and does not argue otherwise.]

In a November 1998 decision, the RO reduced the rating for 
service-connected postoperative right shoulder replacement 
from 100 percent to 60 percent, effective March 1, 1999, and 
denied entitlement to a TDIU rating.

By letters dated in December 1998 and February 1999, the 
veteran's representative asserted that the veteran was unable 
to perform any type of employment due to the severity of his 
right shoulder disability.

By a letter to the veteran dated in February 1999, the RO 
advised him that if he received private medical treatment in 
the past year, he should submit medical records of such 
treatment.  He was also advised that a VA examination was 
scheduled, and that VA medical records were being obtained.  
He was asked whether he received disability benefits from any 
source, including Social Security disability benefits.

By a letter dated in February 1999, the veteran's 
representative requested reconsideration of the veteran's 
claim with reference to the regulations pertaining to TDIU 
ratings and extra-schedular evaluations.  By a statement 
dated in February 1999, the veteran said he had never 
received any type of disability benefits from the Social 
Security Administration, the state, city, or any employer.

In April 1999, the RO received VA medical records dated from 
1997 to 1999.  Such records reflect treatment for post-
traumatic stress disorder, a mouth disorder, C8 radiculopathy 
on the right side, right carpal tunnel syndrome, and 
dizziness.  Such records are negative for treatment of a 
right shoulder disability.

At a March 1999 VA orthopedic examination, the veteran 
complained of limitation of motion of the right shoulder.  He 
said he was right-handed.  He complained of wrist pain, 
difficulty gripping things, and pain moving down his fingers.  
On right shoulder examination, there was a well-healed 8-inch 
scar on the anterior aspect of the right shoulder joint.  The 
shoulder was non-tender.  There was an additional 3-inch scar 
along the right shoulder.  Range of motion of the right 
shoulder was as follows:  abduction from 0 to 90 degrees, 
flexion from 0 to 90 degrees, extension from 0 to 20 degrees, 
external rotation from 0 to 60 degrees, and internal rotation 
from 0 to 20 degrees.  There was pain for the last 10 degrees 
of internal rotation.  There was no evidence of easy 
fatigability, incoordination, or additional loss of range of 
motion.  The examiner indicated that the joint was prone to 
exacerbations and flare ups on a daily basis, since it hurt 
the veteran on a daily basis.  An examination of the right 
wrist showed a positive Tinel's and Phalen's sign suggestive 
of carpal tunnel syndrome.  The diagnostic impressions were 
carpal tunnel syndrome of the right wrist, status post right 
shoulder replacement, and an adequate shoulder arthroplasty 
as shown on X-ray study.

At a December 1999 RO hearing, the veteran reiterated many of 
his assertions.  He said he completed all but six months of 
high school.  He said he was not able to perform jobs which 
required him to lift things or raise his right arm over his 
head.  He said he was currently working for Philadelphia 
Writs, a private company, on a part-time basis.  He said he 
previously worked for the court system, and that he only 
obtained that job because it was a political position.  He 
said his right shoulder disability prevented any other type 
of employment.  He testified that he worked for the court 
system for 171/2 years, and lost his job in July 1990 when the 
Democrats took over.  He said that was the last time he held 
full-time employment.  He stated that he applied for 
positions at Sam's and at Wal-Mart, but he was unable to 
perform the jobs as they involved lifting.  He said his right 
shoulder was worse after his surgery than before.  He stated 
that he was able to shave with his right arm, but could not 
lift items.  He said he had weakness in his arm and hands.  
He stated that the only job he was able to perform was 
serving writs, and he made very little money at his current 
job.  He said he drove left-handed because he could not use 
his right hand.  He said he only worked a few days a week 
serving writs because that was all the work he was given by 
his employer.  He stated that on one day in the previous week 
he worked for seven hours.  He said he earned a total of 
about $6,000 the previous year serving writs, and also 
received Social Security longevity benefits and a pension 
from his former court position.  He said he was last treated 
for his right shoulder disability in 1998, and he only 
received pain medication from the VA for the condition.  He 
said he took ibuprofen for right shoulder pain.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A). 

The veteran was notified by means of a February 1999 letter 
and an April 1999 statement of the case that he needed to 
submit medical evidence that his service-connected right 
shoulder disability was more disabling than currently 
evaluated, and that he was unemployable as a result.  He did 
not submit such evidence or identify any medical treatment 
for a postoperative right shoulder replacement.  Attempts 
have been made to obtain a statement from the veteran's 
former employer regarding the reason for the termination of 
such employment.  A response was not received from such 
employer, and the Board accepts the veteran's testimony that 
he lost that job for political reasons.  In regard to VA's 
duty to assist the veteran in substantiating his claim, the 
Board finds that there is ample medical and other evidence of 
record on which to decide the claim, and that neither the 
veteran nor his representative have pointed to any additional 
records that have not been obtained and which would be 
pertinent to the present claims.  Therefore, the Board finds 
that all facts that are relevant to these issues have been 
properly developed and that no further action is required in 
order to comply with VA's duty to assist.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) [to be codified at 
38 U.S.C. § 5103A].

A.	Entitlement to an Increased Rating for a Postoperative 
Right Shoulder Replacement

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  While the veteran's entire medical 
history must be borne in mind in rating a service connected 
disability (See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)), the present level of disability is of primary 
concern in a claim for an increased rating.  In this regard, 
the more recent evidence is generally the most relevant in 
such a claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's service-connected postoperative right shoulder 
replacement had been rated by the RO under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5051, pertaining to a 
prosthetic shoulder replacement, at the time the rating was 
reduced from 100 to 60 percent.  Under Diagnostic Code 5051, 
for a major (dominant) shoulder, a 100 percent rating is 
assigned for one year following implantation of prosthesis.  
With chronic residuals consisting of severe, painful motion 
or weakness in the affected extremity, a 60 percent rating is 
assigned.  With intermediate degrees of residual weakness, 
pain or limitation of motion, the shoulder replacement is 
rated by analogy to diagnostic codes 5200 and 5203 with a 
minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5051 (2000).  

In the instant case, the veteran's rating evaluation of 100 
percent for residuals of a right (major) distal radius 
fracture with myofascitis pain syndrome had been in effect 
since May 15, 1996 (the date of his right shoulder 
replacement) until it was reduced to 60 percent, effective in 
March 1999.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5051, 
the 100 percent rating ceases to exist after one year by 
operation of this code, without further action by VA.  See 
Rossiello v. Principi, 3 Vet. App. 430 (1992); see also 
Bennett v. Brown, 10 Vet. App. 178 (1997).  The Board notes 
that regulations pertaining to rating reductions (38 C.F.R. 
§§ 3.343, 3.344) are inapplicable in this case, because the 
specific language of Diagnostic Code 5051 provides that a 100 
percent rating is warranted for only one year following 
shoulder replacement.  Id. 

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e) 
(2000).

The RO in this case has complied with the procedural steps 
required of it.  In October 1997, the RO provided notice to 
the veteran that he had 60 days to submit evidence 
challenging the proposed rating reductions.  The veteran 
issued written disagreement with the proposal, but no 
evidence to challenge it.  In November 1998, the RO issued a 
rating decision reducing the veteran's service-connected 
rating for his right shoulder disability, from 100 percent to 
60 percent.  The RO has clearly complied with the procedural 
requirement imposed upon it before reducing the veteran's 
evaluation.

A higher rating is not in order under Diagnostic Codes 5200 
and 5203, as the maximum ratings under these codes are less 
than the veteran's current rating of 60 percent.  Diagnostic 
Code 5202 provides an 80 percent rating for the major upper 
extremity, when there is loss of the head of the humerus 
(flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2000).  The medical evidence does not demonstrate that the 
veteran has flail shoulder, and in fact shows that his right 
shoulder joint has been replaced by a prosthesis in good 
position.  Diagnostic Code 5202 is therefore inapplicable.  
The only other rating codes involving the shoulder that could 
result in an evaluation in excess of 60 percent would be 
those pertaining to amputation of the arm.  In this case, the 
veteran's symptomatology does not approximate the functional 
equivalent of an arm amputation at any level because the 
appellant has the use of his right hand as documented on the 
most recent VA examination.   Therefore Diagnostic Codes 5120 
to 5124 are also not for application.  A rating higher than 
60 percent is not warranted under any of the applicable 
rating criteria.

The veteran contends, in essence, that his chronic pain and 
loss of functional use of his right shoulder warrants a 
disability evaluation in excess of the currently assigned 60 
percent rating.  It is argued that these symptoms provide a 
basis for a higher rating pursuant to 38 C.F.R. §§ 4.40, 4.45 
or 3.321.

The Board has considered the veteran's argument that 
functional impairment and pain warrant the grant of a higher 
evaluation as set out in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board notes that Diagnostic Code 5051 
specifically contemplates painful motion and weakness and, 
thus, the schedular criteria in 38 C.F.R. §§ 4.40 and 4.45 
has been specifically addressed.  As such, the present 
schedular rating contemplates functional loss due to pain and 
weakness and an award for a separate schedular rating would 
constitute pyramiding of ratings under 38 C.F.R. § 4.14 
(2000).

The Board does not have the authority in the first instance 
to assign a higher rating on an extra-schedular basis.  There 
is no evidence of an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  The veteran is working part-time and the 
only reason for doing same according to him is that his 
employer does not have enough work to keep him busy on a 
full-time basis.  Thus, the Board finds no basis to refer the 
case to appropriate VA officials for consideration of an 
extra-schedular rating.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board concludes that the currently assigned 60 percent 
rating under Diagnostic Code 5051 is proper for the service-
connected orthopedic disability of the right shoulder.  
However, the Board notes that that in the case of Esteban v. 
Brown, 6 Vet. App. 259 (1994), it was held that an appellant 
might be entitled to separate ratings for residuals of an 
injury, to include painful scars, if the assignment of the 
additional rating would not violate the rule against 
pyramiding.  The rule against pyramiding provides that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2000).  The critical 
element in determining whether separate conditions referable 
to the same disability may be assigned separate ratings is 
that none of the symptomatology for any one of the conditions 
is duplicative of or overlapping with the symptomatology of 
the other conditions.  Some of the medical records show that 
the veteran has a surgical scar of the right shoulder.  This 
scar has been described as tender on occasion.  The Board 
finds that the evidence is at least in equipoise that a 
separate 10 percent rating for this scar is warranted, and 
therefore a separate 10 percent rating is warranted under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107).

B.	Entitlement to a TDIU Rating 

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2000).  Where these percentage requirements are not met, 
entitlement to the benefits on an extra-schedular basis may 
be considered when the veteran is unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2000).

As noted in preceding paragraphs, service connection has been 
established only for a postoperative right shoulder 
replacement, for which a 60 percent schedular evaluation has 
remained in effect since March 1999.  An additional 10 
percent rating has been granted in the instant Board 
decision, but his combined rating remains 60 percent.  
38 C.F.R. § 4.25 (2000).  On that basis alone, the veteran 
satisfies the initial schedular requirements for the 
assignment of a TDIU rating set forth in 38 C.F.R. § 4.16(a) 
(2000).  The issue is whether his service-connected 
disability precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Medical records from recent years primarily reflect ongoing 
treatment for non-service-connected conditions, including 
carpal tunnel syndrome of the right wrist, coronary artery 
disease, a neck disability, and a mouth disorder.  Such 
records reflect little in the way of treatment for a 
postoperative right shoulder replacement, the veteran's only 
service-connected disability.  The Board notes that the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is not permitted.  38 C.F.R. § 4.14 (2000).  The 
Board notes that age may not be considered as a factor in 
evaluating service-connected disability; and unemployability, 
in service-connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2000).  The 
evidence does not show that the veteran is unable to work due 
only to the service-connected postoperative right shoulder 
replacement.

The veteran has a high school eduction, last worked on a 
full-time basis in 1990 as a court crier, and is currently 
working as a writ server on a part-time basis.  There is no 
probative evidence in the record to suggest that he is 
incapable of performing his previous full-time work.  The 
reason for his having had to leave such employment was 
because he was laid off because of a change in political 
administration.  He appears to be capable of performing the 
work he is currently engaged in and is not working full time, 
as he is not given enough work to fill a full time workweek.  
While his service-connected disabilities may limit his 
performing some forms of work, they do not prevent all 
substantially gainful employment for which he is qualified by 
reason of his education and work experience.  As a result, 
the Board finds that the criteria for a TDIU rating are not 
met.

The preponderance of the evidence is against the claim for a 
TDIU rating, and the benefit-of-the-doubt rule is 
inapplicable.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107).


ORDER

An increased rating for a postoperative right shoulder 
replacement is denied.

Entitlement to a 10 percent rating for a tender surgical scar 
of the right shoulder is granted, subject to the applicable 
criteria governing the payment of monetary benefits.


A TDIU rating is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



